Citation Nr: 0945089	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  05-37 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a chronic lung 
disability, to include chronic obstructive pulmonary disease, 
emphysema, and residuals of pneumonia.  

2.  Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from December 1958 to December 
1962.  He was in the Reserves until December 1964, and then 
again from February 1983 to July 1999, during which time he 
had periods of training duty.  He was assigned to the retired 
Reserves from July 1999 to November 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of January 2005, which, in part, denied service connection 
for coronary artery disease, pneumonia, and emphysema.  In 
response, the Veteran submitted statements in which he 
expressed his disagreement with the decision as to conditions 
including his heart and lung disabilities, although in 
somewhat vague terms.  A statement of the case dated in 
January 2006 addressed the issue of service connection for 
pneumonia only.  In his substantive appeal received in 
February 2006, he stated he was appealing the issues of heart 
disease and emphysema.  In March 2007, he was furnished a 
supplemental statement of the case which addressed the issues 
of service connection for coronary artery disease and chronic 
obstructive pulmonary disease.  No substantive appeal was 
subsequently received, although the supplemental statement of 
the case included the new issue of service connection for 
coronary artery disease, as well as the expanded issue of 
lung disease, rather than just pneumonia.  However, the March 
2007 supplemental statement of the case did not inform the 
Veteran that he needed to file a substantive appeal, but 
instead indicated a substantive appeal had already been 
received. 

The Court has held that 38 U.S.C.A. § 7105 (2008) establishes 
a "series of very specific, sequential, procedural steps that 
must be carried out" in order for the Board to acquire 
jurisdiction, which include the completion of a substantive 
appeal after the issuance of a statement of the case.  
Bernard v. Brown, 4 Vet.App. 384, 390 (1993).  Nevertheless, 
the Court has also held that where a notice of disagreement 
and substantive appeal are timely filed, the appeal may be 
perfected despite the fact that the statement of the case is 
issued subsequent to the receipt of the substantive appeal.  
Archbold v. Brown, 9 Vet.App. 124 (1996).  In this case, the 
Veteran was not furnished a statement of the case as to the 
appeal, but, rather, a supplemental statement of the case.  
Further, he was not told, in the March 2007 supplemental 
statement of the case, that a substantive appeal would be 
required to perfect the appeal.  Moreover, both a notice of 
disagreement and a substantive appeal, addressing the heart 
and lung conditions, had been previously received, and were 
timely responses to the rating decision and the insufficient 
statement of the case.  Accordingly, the Board accepts 
jurisdiction over both issues.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he developed lung disease due to 
exposure to various toxic substances in service, including 
asbestos and ionizing radiation.  A VA examination in 
December 2006 resulted in an impression of chronic 
obstructive pulmonary disease, and an incidental chest X-ray 
finding of a nodule, not pertinent to the "ratings 
question."  However, a chest X-ray on December 18, 2006, 
showed a nodular density raising the possibility of a 
parenchymal nodule.  A follow-up chest X-ray was obtained on 
December 22, 2006, and continued to disclose the questionable 
small nodule at he right base, which "should be further 
evaluated with unenhanced CT scanning of the chest."  Subtle 
nonspecific reticular-nodular changes in the upper lobes were 
also seen, and it was noted that these could be evaluated at 
the time of the CT scan.  There is also evidence suggesting 
that this CT scan may have been scheduled for January 2007.  
Depending on the CT scan findings, this could potentially 
affect his claim.  For example, he has not been currently 
shown to have a radiogenic disease.  However, if the nodule 
shown at this time reflects the presence of a radiogenic 
disease, this would affect the development and analysis of 
his claim required by law.  See 38 U.S.C.A. § 1112 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.309, 3.311 (2009).  Therefore, 
a copy of the CT scan report must be obtained, if available.  
In this regard, as the Veteran is not competent to diagnose 
various lung conditions, any diagnosed lung condition must be 
considered to be part of his claim.  See Clemons v. Shinseki, 
23 Vet. App. 1 (2009).    

The Veteran also contends that coronary artery disease may be 
related to his lung disease and/or due to the same exposures 
that he believes caused his lung disease; therefore, 
appellate consideration of this issue should be deferred as 
well.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the report of a CT 
scan recommended in December 2006, as well 
as follow-up records.  It appears that the 
CT scan was scheduled for January 12, 
2007, most likely at the Tucson VAMC.  If 
the report cannot be obtained based on 
this information, ask the Veteran to 
verify whether he underwent the CT scan, 
and, if so, to identify the date and 
location of the CT scan.  Take appropriate 
action to obtain the CT scan report, and 
any follow-up records, based on the 
Veteran's response.  All efforts to obtain 
the records must be documented in the 
claims file.  

2.  After completion of the above and any 
additional development deemed necessary, 
based on the evidence received (for 
example, if the evidence shows the 
presence of a "radiogenic disease," as 
classified by VA, appropriate development 
must be undertaken).  Then, readjudicate 
the claims for service connection for 
chronic lung disease and coronary artery 
disease.  If any claim remains denied, 
furnish the Veteran and his representative 
with an appropriate supplemental statement 
of the case, and afford an opportunity to 
respond, before the case is returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


